DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/18/21.
	Applicant’s amendment to claims 1, 2 and 8 is acknowledged.
Claims 1-11 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments filed 12/18/21 have been fully considered but they are not persuasive.
Applicant submits “More importantly, the metal particles in the scattering layer of the present application undergo an annealing treatment under the effect of energy modification on the surface of the buffer layer, and the particle size of the particles increases, which can be 50 nanometers to 150 nanometers. Therefore, the metal ion resonance effect can be used to improve the extraction of the light generated by the exciton decay in the emission layer and the absorbed incident light of the activation layer, thereby enhancing the external quantum efficiency.”  (See Remarks at page 6.)

	Applicant further submits “In detail, Xu merely discloses using PEDOT:PSS as a material of encapsulation layer. For one skilled in the art, the buffer layer and the encapsulation layer are different functional layers, and one skilled in the art would be not have been motivated to use a material of encapsulation layer as a material of buffer layer.”  (See Remarks at page 6.)
One of ordinary skill in the art would be motivated to use a PEDOT:PSS material of Xu’s encapsulation layer as a material of Gu’s buffer layer because:
The following references are evidence one of ordinary skill in the art considers a buffer layer to be part of an encapsulation layer:  
Lee et al., US Publication No. 2019/0115395 A1 (e.g. See para. [0109] disclosing “For example, the thin film encapsulation layer 140 may include a buffer layer 141, a first inorganic layer 142, an organic layer 143, and a second inorganic layer 144 that are sequentially laminated…”
Yang et al., US Publication No. 2020/0028115 A1 (e.g. See para. [0006] disclosing “Therefore, there is technical solution that using the stack films to encapsulate the OLED device, the method is generally forming two inorganic barrier layers with the capability of preventing penetration of water and oxygen on the OLED device, and forming an organic buffer layer with the flexibility between the two inorganic barrier layers.”)
Huang, US Publication No. 2021/0119176 A1 (e.g. See para. [0037] disclosing “Specifically, the OLED encapsulation method further comprises…forming a 
Gu’s buffer layer is part of an encapsulation layer.
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397.  Thus, a person of ordinary skill in the art, who is also a person of ordinary creativity, would be motivated to look for alternative materials for the buffer layer and Xu teaches PEDOT:PSS is a known material suitable as an organic material in an encapsulation layer to provide a “water oxygen barrier” for the OLED.  (e.g. Xu at English machine translation at page 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., Chinese Publication No. CN 108615752 A (from the IDS) in view of Gu, Chinese Publication No. CN 206490095 U (of record), Baisl, German Publication No. DE 102014222946 A1 (of record) and Xu et al., Chinese Publication No.  CN 106450030 A (of record).

	Wan teaches:
1. An organic light-emitting diode (OLED) display panel, comprising (see fig. 5.): 

	a thin film transistor layer (103/105/107) and an organic luminescent layer (113) sequentially disposed on the substrate; and 
	a first inorganic encapsulation layer  (lower 1152) disposed on the organic luminescent layer, 
	the OLED display panel further comprising: 
	…
	a scattering layer (116)…wherein the scattering layer comprises a plurality of metal particles (e.g. Ag nanoparticles at Abstract) configured to reduce an absorptivity of light and enhance a scattering efficiency; 
	the OLED display panel further comprising: 
	a first organic encapsulation layer (1151) disposed on the scattering layer; and 
	a second inorganic encapsulation layer (upper 1152) disposed on the first organic encapsulation layer; wherein the metal particles are formed of silver ions (e.g. Ag nanoparticles at Abstract), and… See Wan at English Abstract and English machine translation at pages 1-12.
	
	Regarding claim 1:
	Wan does not expressly teach “a buffer layer disposed on the first inorganic encapsulation layer, wherein the buffer layer is made of poly(ethylenedioxythiophene)-poly(styrenesulfonate) ” such that the scattering layer is “disposed on the buffer layer”.

	In an analogous art, Gu, in figs. 1-2, teaches an OLED display panel comprises 
	a buffer layer (e.g. lower 512) disposed on a first inorganic encapsulation layer (e.g. lower 511);  
	a first organic encapsulation layer (52); and 


	In an analogous art, Xu, in fig. 1, teaches encapsulation layers (02, 03) are formed on top of an OLED (01).  The encapsulation layer (03) is PEDOT:PSS or poly(ethylenedioxythiophene)-poly(styrenesulfonate).  See Xu at English machine translation at page 5.

	One of ordinary skill in the art modifying the teachings of Wan with Gu to form lower layer (512) as a buffer layer, would form a structure “a buffer layer disposed on the first inorganic encapsulation layer” such that the scattering layer is “disposed on the buffer layer”, as recited in the claim.

	Further regarding claim 1:
	Wan teaches the metal particles in the scattering layer comprises silver (Ag), but does not expressly teach “a particle diameter of the metal particles ranges from 50 nanometers to 150 nanometers”.
	In an analogous art, Baisl, in fig. 3, teaches an OLED display panel comprises a scattering layer (71, 72) with silver particles.  The particles have a diameter between 10 to 100 nm, which overlaps the ranges recited in the claim.  See Baisl at page 6 and 12.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges


	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wan with the teachings of Gu because the addition of lower layer (512) as a buffer layer would form a composite film of alternately laminated inorganic/organic layers this can advantageously “relieve stress” and “reduce the risk of splitting, peeling off” while providing “water-oxygen barrier ability”.  See Gu at pages 4-6.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wan with the teachings Xu to form the buffer layer of PEDOT:PSS because one of ordinary skill in the art would be motivated to look for alternative materials for the buffer layer and Xu teaches PEDOT:PSS 
is a known material suitable as an organic material in an encapsulation layer to provide a “water oxygen barrier” for the OLED.  See Xu at English machine translation at page 5.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wan with the teachings of Baisl because “In order to increase the coupling-out efficiency in the case of OLEDs emitting through the substrate, therefore, additional scattering films or coupling-out structures are usually used in the OLED substrate.”  See Baisl at page 1.
	
	Claims 2-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al., Chinese Publication No. CN 108615752 A (from the IDS) in view of Gu, Chinese .

	Regarding claims 2-6:
	Wan, Gu and Xu teach the limitations as applied to claim 1 above.

	Regarding claim 8:
	Gu further teaches the thickness of the buffer layer (lower 512) ranges from 1 to 1.5 µm (e.g. 1-20 µm at page 5.)  Gu discloses a thickness range that overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 9:
	Wan is silent on the materials and thickness for the first organic encapsulation layer.
	Gu further teaches:
9. The OLED display panel according to claim 3, wherein material of the first organic encapsulation layer (52) is polymethyl methacrylate (e.g. PMMA at page 6), and a thickness of the first organic encapsulation layer ranges from 3 to 8 µm (e.g. 1-20 microns at page 6).
	Gu discloses a thickness range that overlaps the claimed range.

Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	Regarding claim 10:
	Wan is silent on the materials and thickness for the first and second inorganic encapsulation layer.
	Gu further teaches:
10. The OLED display panel according to claim 4, wherein material of the second inorganic encapsulation layer (upper 511) and material of the first inorganic encapsulation layer (lower 511) are silicon nitride or silicon oxide (e.g. materials at page 5), and each of a thickness of the second inorganic encapsulation layer and a thickness of the first inorganic encapsulation layer ranges from 0.5 to 1 µm (e.g. 30 to 100 nm = 0.03 to 0.1 µm at page 5)
	While Gu’s thickness is lower than the claimed thickness, Gu recognizes the thickness is a result effective variable that is should be thick enough to have the “function of obstructing oxygen” but thin enough to so that “manufacturing time of the composite film” and “manufacturing costs” does not rise.  See Gu at page 5.
	It would have been obvious to one having ordinary skill in the art to form the first inorganic encapsulation layer ranges from 0.5 to 1 µm, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges. 
	Also see MPEP § 2144.05:
	In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)
	Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wan with the teachings of Gu because the addition of lower layer (512) as a buffer layer would form a composite film of alternately laminated inorganic/organic layers this can advantageously “relieve stress” and “reduce the risk of splitting, peeling off” while providing “water-oxygen barrier ability”.  See Gu at pages 4-6.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wan with the teachings Xu to form the buffer layer of PEDOT:PSS because one of ordinary skill in the art would be motivated to look for alternative materials for the buffer layer and Xu teaches PEDOT:PSS 
is a known material suitable as an organic material in an encapsulation layer to provide a “water oxygen barrier” for the OLED.  See Xu at English machine translation at page 5.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Gu and Xu, as applied to claim 2 above, in further view of Baisl, German Publication No. DE 102014222946 A1 (of record).

Regarding claim 7:
Wan, Gu and Xu teach all the limitations of claim 2 above, but are silent “wherein a particle diameter of the metal particles ranges from 50 nanometers to 150 nanometers”
Baisl teaches this limitation as applied to claim 1 above.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wan with the teachings of Baisl because “In order to increase the coupling-out efficiency in the case of OLEDs emitting through the substrate, therefore, additional scattering films or coupling-out structures are usually used in the OLED substrate.”  See Baisl at page 1.

	
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Gu and Xu, as applied to claim 2 above, and in further view of Jo et al., Chinese Publication No. CN 102487128 A (of record).

	Regarding claim 11:
	Wan, Gu and Xu teach all the limitations of claim 2 above, and Wan further teaches:
11. A manufacturing method of an organic light-emitting diode (OLED) display panel according to claim 2, comprising steps of: 
	(see fig. 5) providing a substrate (101), a thin film transistor layer (103/105/107), an organic luminescent layer (113), and a first inorganic encapsulation layer (1152)sequentially formed on the substrate; 

	preparing a first organic encapsulation layer (1151) on the scattering layer…; and
	forming a second inorganic encapsulation layer (1152) on the first organic encapsulation layer...  See Wan at page 9.

	Gu further teaches:
	(see figs. 1-2) preparing a buffer layer (lower 512) on a first inorganic encapsulation layer (lower 511) by coating (e.g. coating such as by ALD at page 7); 
	preparing a first organic encapsulation layer (52) by inkjet printing (e.g. “printing method” at page 6 and 7); and
	forming a second inorganic encapsulation layer (1152) on the first organic encapsulation layer by chemical vapor deposition (e.g. obvious from disclosure of PECVD at page 1).

	Wan teaches the metal particles are silver, but is silent increasing a particle diameter of the metal particles.
	In an analogous art, Jo teaches:
	(see fig. 3-5) increasing a particle diameter of metal particles (e.g. 330, silver particles) in the metal particle film layer (320) under an energy modification of a buffer layer (e.g. lower layers 210 in fig. 2) by a low temperature annealing treatment (e.g. annealing process step S20 in fig. 3 increases diameter as disclosed at para. [0069]), so that the metal particle film (320) layer is converted to be a scattering layer (330 in fig. 5).  See Jo at para. [0059] – [0069].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Wan with the teachings Jo para. [0069].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 March 2022